Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is reply communication filled on 06/07/2021.

Drawings
The drawing is filled 01/25/2021 has been accepted by examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,914,131 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adams S. Boger (Reg. # 71,337) on 03/18/2022.


Claim 1-20. 	(Canceled)
Claim 21. 	(Currently Amended)  A method for determining a spanning subset of service links for a communications network, comprising:
obtaining, for service links associated with demands, a set of permissible service link decompositions; and
iteratively determining a spanning subset of the service links capable of satisfying the demands, an iteration comprising:
selecting, based on the spanning subset and from the set of permissible service link decompositions, a first service link decomposition of one of the service links, 
reallocating one of the demands based on the selection of the first service link decomposition, the one of the demands associated with the one of the service links, [[and]]
updating, based on the selection and reallocation, the set of permissible service link decompositions and the spanning subset; and
wherein updating the spanning subset comprises including in the spanning subset another one of the service links that lacks a non-trivial decomposition in the updated set of permissible service link decompositions.

Claim 22. 	(Previously Presented)  The method of claim 21, wherein:
reallocating the one of the demands comprises allocating the one of the demands to service links included in the first service link decomposition. 

Claim 23. 	(Previously Presented)  The method of claim 21, wherein:
the first service link decomposition consists of service links included in the spanning subset.

Claim 24. 	(Cancelled) 

Claim 25. 	(Currently Amended)  The method of claim 21, wherein:
updating the set of permissible service link decompositions comprises:
determining a second service link decomposition in the set of permissible service link decompositions is invalid, the determination based in part on a demand capacity associated with the second service link decomposition and the reallocation of the one of the demands; and
removing the second service link decomposition from the set of permissible service link decompositions.

Claim 26. 	(Previously Presented)  The method of claim 21, wherein:
updating the set of permissible service link decompositions comprises:
determining a second service link decomposition in the set of permissible service link decompositions includes the one of the service links; and
removing the second service link decomposition from the set of permissible service link decompositions.

Claim 27. 	(Previously Presented)  The method of claim 21, wherein:


Claim 28. 	(Previously Presented)  The method of claim 21, wherein:
obtaining the set of permissible service link decompositions comprises:
generating a decomposition graph; and
generating the set of permissible service link decompositions using the decomposition graph.

Claim 29. 	(Previously Presented)  The method of claim 28, wherein:
generating the set of permissible service link decompositions using the decomposition graph comprises traversing the decomposition graph for each of the service links.

Claim 30. 	(Previously Presented)  The method of claim 21, wherein:
the method further comprises configuring the communications network to transmit network traffic using the spanning subset of service links.

Claim 31. 	(Currently Amended)  A system, comprising:
at least one processor; and
at least one computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
obtaining, for service links for a communications network, the service links associated with demands, a set of permissible service link decompositions; and

selecting, based on the spanning subset and from the set of permissible service link decompositions, a first service link decomposition of one of the service links, 
reallocating one of the demands based on the selection of the first service link decomposition, the one of the demands associated with the one of the service links, [[and]]
updating, based on the selection and reallocation, the set of permissible service link decompositions and the spanning subset; and 
wherein updating the spanning subset comprises including in the spanning subset another one of the service links that lacks a non-trivial decomposition in the updated set of permissible service link decompositions.

Claim 32. 	(Previously Presented)  The system of claim 31, wherein:
reallocating the one of the demands comprises allocating the one of the demands to service links included in the first service link decomposition. 

Claim 33. 	(Previously Presented)  The system of claim 31, wherein:
the first service link decomposition consists of service links included in the spanning subset.

Claim 34. 	(Cancelled) 

Claim 35. 	(Previously Presented)  The system of claim 31, wherein:

determining a second service link decomposition in the set of permissible service link decompositions is invalid, the determination based in part on a demand capacity associated with the second service link decomposition and the reallocation of the one of the demands; and
removing the second service link decomposition from the set of permissible service link decompositions.

Claim 36. 	(Previously Presented)  The system of claim 31, wherein:
updating the set of permissible service link decompositions comprises:
determining a second service link decomposition in the set of permissible service link decompositions includes the one of the service links; and
removing the second service link decomposition from the set of permissible service link decompositions.

Claim 37. 	(Previously Presented)  The system of claim 31, wherein:
selecting the first service link decomposition comprises determining a number of potential removals associated with the selection of the first service link decomposition.

Claim 38. 	(Previously Presented)  The system of claim 31, wherein:
obtaining the set of permissible service link decompositions comprises:
generating a decomposition graph; and
generating the set of permissible service link decompositions using the decomposition graph.

Claim 39. 	(Previously Presented)  The system of claim 38, wherein:
generating the set of permissible service link decompositions using the decomposition graph comprises traversing the decomposition graph for each of the service links.

Claim 40. 	(Previously Presented)  The system of claim 31, wherein:
the operations further comprises configuring the communications network to transmit network traffic using the spanning subset of the service links.

Allowable Subject Matter
Claims 21-23, 25-33, and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21-23, 25-33, and 35-40 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 21 and 31, “…updating, based on the selection and reallocation, the set of permissible service link decompositions and the spanning subset; and wherein updating the spanning subset comprises including in the spanning subset another one of the service links that lacks a non-trivial decomposition in the updated set of permissible service link decompositions” in combination with other limitations recited in claims 21 and 31.

CHOI et al. (US 2009/0060079) discloses a method for detecting a symbol using a trellis structure on a multiple input multiple output (MIMO) mobile communication system. The method includes the steps of: setting a plurality of states by grouping symbols producible from a receiving signal in the unit of sub-states; calculating metric values for paths inputted to the sub-states and selecting paths having the calculated metric values smaller than a preset first threshold, as first surviving paths; setting a second threshold based on an accumulated metric value of a path having the smallest accumulated metric in each of the states; and selecting paths having metric value smaller than the second threshold, as second surviving paths, among the first surviving paths selected for each state.
However, CHOI et al. fails to disclose or render obvious the above italic limitations as claimed. 
Note that the second closet prior art Mitra et al. (US 6,721,270) discloses a method for solving traffic engineering problems in a network. In one aspect, the invention is used in a network that has at least one QoS service class and at least one class of service that is not a QoS class. Bandwidth is allocated to service routes in the QoS service class so as to optimize a figure of merit such as network revenue. Then a new allocation is made so as to minimize network usage without departing too far from the optimal value of the figure of merit. A residual network consists of that bandwidth that remains unallocated, on each link of the network. Bandwidth for non-QoS traffic is allocated to routes on the residual network. In a second aspect, the invention involves the use of optimization techniques to allocate bandwidth among service routes in one or more service classes in response to a set of demands in each class. The demands are calculated so as to take into account an effective bandwidth associated with the pertinent class, and so as to make allowance for the stochastic behavior of the traffic demands that occur in practice. 
italic limitations as claimed.
Note that the third closet prior art Castillo et al. (US 2009/0097418) discloses a systems and methods for network service path analysis analyze and manage the delivery of applications over a network. A program running on a computer utilizes a Layer 3 topology of a computer network to create a directed graph representing deliverability of packets across the network. By analyzing access control lists and firewall rule sets from the network, along with modeling routing protocol behavior and policy as packet filters, the program performs a series of matrix multiplications, using an optimized decomposition of the IP packet space. The resulting matrix contains all of the path information for all deliverable packets. The matrix populates a network path database that captures the set of packets deliverable between any pair of Internet Protocol addresses in the network.
However, Castillo et al. fails to disclose or render obvious the above italic limitations as claimed.
Thus, CHOI et al., Mitra et al. and Castillo et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




//PHONG LA/ Primary Examiner, Art Unit 2469